                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 KEVIN CORDARL CHRISTOPHER                                                         PLAINTIFF


 v.                                    Civil No. 4:18-cv-04020


 OFFICER CAGEL, Miller
 County Detention Center                                                        DEFENDANT


                                              ORDER

       Plaintiff Kevin Cordarl Christopher filed this 42 U.S.C. § 1983 action pro se and in forma

pauperis on February 6, 2018. (ECF No. 1). On February 14, 2018, Plaintiff filed an Amended

Complaint. (ECF No. 10). Before the Court is a Motion to Dismiss filed by Defendant Officer

Cagel based on Plaintiff’s failure to comply with Local Rule 5.5(c)(2). (ECF No. 29).

       Defendant sent discovery requests to Plaintiff in March of 2018. Because Plaintiff never

answered the discovery requests, Defendant filed a Motion to Compel on August 30, 2018. (ECF

No. 22). On September 17, 2018, the Court granted Defendant’s Motion to Compel directing

Plaintiff to provide Defendant with discovery responses by October 2, 2018. (ECF No. 24). On

September 20, 2018, this Order was returned to the Court marked “Return to Sender – Not

Deliverable as Addressed, Unable to Forward.” (ECF No. 25). Plaintiff’s last communication

with the Court was on May 15, 2018. (ECF No. 19.) More than thirty days have passed since the

Order granting Defendant’s Motion to Compel was returned to the Court and Plaintiff has failed

to inform the Court of his current address.
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Plaintiff has failed to keep the Court informed of his current address and has failed to

prosecute this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2), the Court finds that this case should be dismissed. Accordingly, Defendant’s Motion to

Dismiss (ECF No. 29) is GRANTED.              Plaintiff’s Amended Complaint (ECF No. 10) is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 2nd day of November, 2018.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        United States District Judge




                                                 2
